Order entered March 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00057-CV

                              TRACY ARMSTRONG, Appellant

                                                V.

                                    BEAULY LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04709-E

                                            ORDER
       On March 10, 2015, the Court received a “Notice of Bankruptcy Case Filing” reflecting

appellant has filed for bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further

action in this cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for

administrative purposes, this cause is ABATED and treated as a closed case.         It may be

reinstated on motion by any party showing, in accordance with rule of appellate procedure 8.3,

that the appeal is permitted by federal law or the bankruptcy court. See id. 8.3.

       .


                                                      /s/    CRAIG STODDART
                                                             JUSTICE